     Case 8-18-71748-ast               Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                                                   Chapter 11

  ORION HEALTHCORP,INC.                                                   Case No. 18-71748(AST)
  CONSTELLATION HEALTHCARE TECHNOLOGIES,INC.                              Case No. 18-71749(AST)
 NEMS ACQUISITION,LLC                                                     Case No. 18-71750(AST)
 NORTHEAST MEDICAL SOLUTIONS,LLC                                          Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA,LLC                                                   Case No. 18-71752(AST)
 PHYSICIANS PRACTICE PLUS,LLC                                             Case No. 18-71753(AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS,LLC                                    Case No. 18-71754(AST)
 MEDICAL BILLING SERVICES,INC.                                            Case No. 18-71755(AST)
 RAND MEDICAL BILLING,INC.                                                Case No. 18-71756(AST)
 RMI PHYSICIAN SERVICES CORPORATION                                       Case No. 18-71757(AST)
 WESTERN SKIES PRACTICE MANAGEMENT,INC.                                   Case No. 18-71758(AST)
 INTEGRATED PHYSICIAN SOLUTIONS,INC.                                      Case No. 18-71759(AST)
  NYNM ACQUISITION, LLC                                                   Case No. 18-71760(AST)
  NORTHSTAR FHA,LLC                                                       Case No. 18-71761 (AST)
  NORTHSTAR FIRST HEALTH,LLC                                              Case No. 18-71762(AST)
  VACHETTE BUSINESS SERVICES,LTD.                                         Case No. 18-71763(AST)
  MDRX MEDICAL BILLING, LLC                                               Case No. 18-71764(AST)
  VEGA MEDICAL PROFESSIONALS,LLC                                          Case No. 18-71765(AST)
  ALLEGIANCE CONSULTING ASSOCIATES,LLC                                    Case No. 18-71766(AST)
  ALLEGIANCE BILLING & CONSULTING,LLC                                     Case No. 18-71767(AST)
  PHOENIX HEALTH,LLC,                                                     Case No. 18-71789(AST)
  NEW YORK NETWORK MANAGEMENT,L.L.C.                                      Case No. 18-74545(AST)
                                           Debtors.                       (Jointly Administered)

                 STIPULATION AND AGREED ORDER IN RESOLUTION OF
                 THE MOTION FOR ENTRY OF AN ORDER AUTHORIZING
       LIQUIDATING TRUSTEE TO ABANDON AND DISPOSE OF PERSONAL
  PROPERTY LOCATED AT 2 RIVER TERRACE,APARTMENT I2J, NEW YORK,
   NEW YORK PURSUANT TO BANKRUPTCY CODE SECTIONS 544(A1 AND 363

       This Stipulation ("Stipulation") is entered into between Plaintiff Howard M.Ehrenberg in

his capacity as Liquidating Trustee ofOrion Healthcorp,Inc., et al,(the "Trustee"), and Defendant,

2 River Terrace Apartment 12J, LLC ("Defendant")(the Trustee and the Defendant, collectively,

the "Parties") to the above-captioned adversary proceeding (the "Adversary Proceeding"), by and

through their undersigned counsel,in resolution ofthe motion as described herein presently pending

before the Court.



          DOCS LA:337349.5 65004/003
Case 8-18-71748-ast   Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47
Case 8-18-71748-ast   Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47
Case 8-18-71748-ast   Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47
Case 8-18-71748-ast   Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47
Case 8-18-71748-ast   Doc 942   Filed 05/04/21   Entered 05/04/21 19:45:47
